Exhibit 10.10.3

 

LOGO [g778621ex10_10pg037.jpg]

REGISTRY OF SHIPPING AND SEAMEN
mca
Maritime and Coastguard Agency
An Executive Agency Of The Department For Transport
Merchant Shipping Act 1995
Mortgage of a Ship
to secure Principal sum and Interest
If more than one mortgagor then a separate mortgage is required from each
mortgagor, unless shares are jointly held. In respect of fishing vessels,
mortgages may be registered only against those registered with FULL
registration.
The prompt registration of a mortgage deed with the Registry is essential to
establish the priority of the mortgage. This is because the priority of the
mortgage is determined by the date on which it is produced for registration and
not from the date of the mortgage itself.
If the mortgagor is a company the mortgage must be registered with the Registrar
of Companies within 21 days of its execution.
It is important that the Registry is informed of any changes.
Please write in black in using BLOCK CAPITALS, and tick boxes where appropriate.
The mortgage reference no. (issued by the mortgagee) is:
SECTION 1: DETAILS OF THE SHIP
IS THIS MORTGAGE IN RESPECT OF A FISHING VESSEL? Yes No
Name of ship “CABLE INNOVATOR”
Official number 728488
SECTION 2: THE MORTGAGE
* I/We 1
DYVI CABLE SHIP AS
MUNKEDAMSV 45
PO BOX 1337
VIKA, 0112 OSLO
NORWAY
* as joint mortgagors (hereinafter called “the mortgagor”)
in consideration of 2
US$ 4,750,000 (UNITED STATES DOLLARS FOUR MILLION SEVEN HUNDRED AND FIFTY
THOUSAND
lent to 1 * me/us today by
GLOBAL MARINE SYSTEMS LIMITED, NEW SAXON
HOUSE, WINSFORD WAY, BOREHAM INTERCHANGE,
CHELMSFORD, ESSEX CM2 5DP
* as joint mortgagees (hereinafter called “the mortgagee”) do hereby bind
*myself/ourselves firstly that *I/we will pay to the mortgagee(s) the said sum
of
2 US $4,750,000 (UNITED STATES DOLLARS FOUR
MILLION SEVEN HUNDRED AND FIFTY THOUSAND)
together with the interest thereon at a rate of 0 % per annum on the N/A day of
N/A next,
1 Give name and address, with place of business in respect of a company.
2 State the amount of the loan in both figures and words.
* Delete as neccessary
MSF 4737
OFFICIAL USE ONLY
Mortgage entered in the Register on at officer’s initials
(priority) (date) (time)



--------------------------------------------------------------------------------

LOGO [g778621ex10_10pg038.jpg]

SECTION 2: THE MORTGAGE (continued)
and secondly, that if the said principal sum is not paid on the same day, *I/we
will during such time as the same or any part thereof remains unpaid, pay to the
mortgagee(s), interest on the whole or such part thereof as may for the time
being unpaid at the rate of 0 % per annum by equal half-yearly payments on
N/A day of N/A and N/A day of N/A in every year
For the purpose of better securing to the mortgagee(s) the sums mentioned above.
*I/we hereby mortgage to the mortgagee(s) 64 (SIXTY FOUR) (figures and words)
shares of which *I/we are the owners in the ship described above and in its
appurtenances.
Lastly, *I/we for *myself/ourselves hereby declare that *I/we have the power to
mortgage in the manner aforesaid the above-mentioned shares and that they are
free from encumbrances *save as appears by the registry of the above ship.
COMPLETE IF THE MORTGAGOR IS A COMPANY
Executed by the mortgagor as a deed (in England, Wales and Northern Ireland)
COMPANY SEAL
Subscribed by the mortgagor (in Scotland)
14th day of March 2006 by:-
*(a) the affixing of the common seal of the mortgagor
in the presence of the following persons signing; or
*(b) signing by the following persons;
* Delete us appropriate
Director
Director or Secretary
Authorised Signatory
Authorised Signatory
Attorney in fact
** Witnessed by
Name
Address
Address
Note: IN ENGLAND AND WALES & NORTHERN IRELAND signature may be by two directors;
or by a director and the secretary of the company. No witness is required. If
the common seal is affixed any special requirement of the company’s articles
about signing must be complied with.
IN SCOTLAND signature may be by one director or the secretary of the company or
one person authorised to sign the document on behalf of the company, provided
such single signature is witnessed. Alternatively, signature may be effected
without a witness by two directors, or a director and the secretary, or two
persons authorised to sign the document on behalf of the company. Note that
signature by one authorised signatory and either a director or the secretary of
the company is not valid.
COMPLETE IF THE MORTGAGOR(S) IS/ARE ONE OR MORE INDIVIDUAL
* Executed as a deed (in England or Wales)
* Subscribed (in Scotland)
* Signed, sealed and delivered (in Northern Ireland)
* Delete as appropriate
on this day of 20 by:-
by the following person(s) signing as mortgagor(s)
Seal(s) if executed in Northern Ireland
Signature(s) of mortgagor(s)
In the presence of:
Name(s) of witness(es)
Address(es) of witness(es)
Occupation(s) of witness(es)
NOTE: Every signature must have one witness



--------------------------------------------------------------------------------

LOGO [g778621ex10_10pg039.jpg]

SECTION 2: THE MORTGAGE (continued)
COMPLETE IF THE MORTGAGOR(S) ARE A LIMITED LIABILITY PARTNERSHIP
*Executed by the mortgagor as a deed (in England, Wales & Northern Ireland)
*Subscribed by the mortgagor (in Scotland)* Delete as appropriate
on this day of 20 by signing by the following persons
Member
Member
Witnessed by
Name
Address
Note:- IN SCOTLAND subscription may be by one member of the Limited Liability
Partnership and one witness, or by two members of the Limited Liability
Partnership.
SECTION 3: TRANSFER OF MORTGAGE
* I/we, the above mentioned mortgagee(s), in consideration of 1 this day paid to
*me/us by 2
hereby transfer to *him/her/them the benefit of the within written security
COMPLETE IF THE TRANSFEROR IS A COMPANY
Executed by the transferor as a deed (in England, Wales and Northern Ireland)
Subscribed by the transferor (in Scotland)
day of 20 by:- * (a) the affixing of the common seal of the * transferor in the
presence of the following persons signing; or
*(b) signing by the following persons;* Delete as appropriate
Director
Director or Secretary
Authorised Signatory
Authorised Signatory
** Witnessed by
Name
Address
Address
Note: IN ENGLAND, WALES & NORTHERN IRELAND signature may be by two directors; or
by a director and the secretary of the company. No witness is required. If the
common seal is affixed any special requirement of the company’s articles about
signing must be complied with.
IN SCOTLAND signature may be by one director or the secretary of the company or
one person authorised to sign the document on behalf of the company, provided
such single signature is witnessed. Alternatively, signature may be effected
without a witness by two directors, or a director and the secretary, or two
persons authorised to sign the document on behalf of the company. Note that
signature by one authorised signatory and either a director or the secretary of
the company is not valid.
COMPANY SEAL
OFFICIAL USE ONLY
Transfer of mortgage entered in the Register on at office’s initials
(priority) (date) (time)



--------------------------------------------------------------------------------

LOGO [g778621ex10_10pg040.jpg]

SECTION 3: TRANSFER OF MORTGAGE (continued)
COMPLETE IF THE TRANSFEROR(S) IS/ARE ONE OR MORE INDIVIDUAL
* Executed as a deed (in England or Wales)
* Subscribed (in Scotland)
* Signed, sealed and delivered (in Northern Ireland)
* Delete as appropriate
on this day of 20 by the following person(s) signing as transferor(s)
Signature(s) of transferor(s)
In the presence of:
Name(s) of witness(es)
Address(es) of witness(es)
Occupation(s) of witness(es)
NOTE: Every signature must have one witness
Seal(s) if executed in Northern Ireland
1 Enter the sum of money in figures and words.
2 Give full name and address of the transferee, with place of business in
respect of a company
COMPLETE IF THE TRANSFEROR(S) ARE A LIMITED LIABILITY PARTNERSHIP
* Executed by the transferor as a deed (in England, Wales & Northern Ireland)
* Subscribed by the transferor (in Scotland)
* Delete as appropriate
on this day of 20 by signing by the following persons
Member
Member
Witnessed by
Name
Address
Note:- IN SCOTLAND subscription may be by one member of the Limited Liability
Partnership and one witness, or by two members of the Limited Liability
Partnership.



--------------------------------------------------------------------------------

LOGO [g778621ex10_10pg041.jpg]

SECTION 4: DISCHARGE OF MORTGAGE
* Received by the within-mentioned *mortgage(s)/transferee(s) of the mortgage,
the sum of 1
This within written security is now discharged.
* The within-mentioned *mortgagee(s)/transferee(s) have agreed to discharge this
within written security and it is therefore discharged.
COMPLETE IF DISCHARGE IS GIVEN BY A COMPANY
Executed by the mortgagee/transferee as a deed (in England, Wales and Northern
Ireland)
Subscribed by the mortgagee/transferee (in Scotland)
COMPANY SEAL
day of 20 by:- *(a) the affixing of the common seal of the *
mortgagee/transferee in the presence of the following persons signing; or
*(b) signing by the following persons;
* Delete as appropriate
Director
Director or Secretary
Authorised Signatory
Authorised Signatory
** Witnessed by
Name
Address
Address
Note: IN ENGLAND, WALES & NORTHERN IRELAND signature may be by two directors; or
by a director and the secretary of the company. No witness is required. If the
common seal is affixed any special requirement of the company’s articles about
signing must be complied with.
IN SCOTLAND signature may be by one director or the secretary of the company or
one person authorised to sign the document on behalf of the company, provided
such single signature is witnessed. Alternatively, signature may be effected
without a witness by two directors, or a director and the secretary, or two
persons authorised to sign the document on behalf of the company. Note that
signature by one authorised signatory and either a director or the secretary of
the company is not valid.
COMPLETE IF THE DISCHARGE IS GIVEN BY ONE OR MORE INDIVIDUALS
* Executed as a deed (in England or Wales)
* Subscribed (in Scotland)
* Signed, sealed and delivered (in Northern Ireland)
* Delete as appropriate
on this day of 20 by the following person(s) signing as
mortgagee(s)/transferee(s)
Seal(s) if executed in Northern lreland
Signature(s) of mortgagee(s)/transferee(s)
In the presence of:
Name(s) of witness(es)
Address(es) of witness(es)
Occupation(s) of witness(es)
NOTE: Every signature must have one witness
1 Enter the sum of money in figure and words
WARNING: If the discharged deed is not presented to the Registry the mortgage
will remain registered against the ship.
OFFICIAL USE ONLY
Discharge of mortgage entered in the Register on at officer’s initials
(priority) (date) (time)



--------------------------------------------------------------------------------

LOGO [g778621ex10_10pg042.jpg]

SECTION 4: DISCHARGE OF MORTGAGE (continued) COMPLETE IF THE DISCHARGE IS GIVEN
BY A LIMITED LIABILITY PARTNERSHIP
*Executed by the mortgagor as a deed (in England, Wales & Northern Ireland)
*Subscribed by the mortgagor (in Scotland)
*Delete as appropriate
on this day of 20 by signing by the following persons
Member
Member
Witnessed by
Name
Address
Note:- IN SCOTLAND subscription may be by one member of the Limited Liability
Partnership and one witness, or by two members of the Limited Liability
Partnership.
When the mortgage is originally executed you should send this deed with the
correct fee to:
When a transfer or discharge of mortgage is executed you should send this deed
(without a fee) to:
REGISTRY OF SHIPPING & SEAMEN PO BOX 420, CARDIFF, CF24 5XR